| .PER CURIAM.
WRIT GRANTED. The lower courts erred as a matter of law. The lower courts’ reliance upon Cook v. Campbell, 360 So.2d 1193 (La.App. 2d Cir.1978), writ denied, 362 So.2d 573 (La.1978), is misplaced. The Cook case concerned a constitutional judgeship for the Twenty-Sixth Judicial District Court for Bossier and Webster Parishes, whereas the case presently before us concerns a statutorily created judgeship for the Slidell City Court. For the reasons assigned in the dissenting opinion in the Court of Appeal by Judge Parro, the lower courts’ judgments are reversed and set aside. Judgment is hereby rendered declaring candidates Bryan D. Haggerty and Vincent Lobello not qualified to run for the office of Judge, City Court of Slidell.
WEIMER, J., concurs in the result and assigns reasons. CALOGERO, C.J., dissents and assigns reasons. JOHNSON, J., dissents.